183 F.2d 776
50-2 USTC  P 9426
COMMISSIONER OF INTERNAL REVENUE,v.Florence R. MILLER.
No. 11004.
United States Court of Appeals Sixth Circuit.
July 7, 1950.

Theron L. Caudle, Charles Oliphant, and Ellis N. Slack, Washington, D.C., for petitioner.
Lee C. McCandless, Butler, Pa., Jesse H. Leighninger, Youngstown, Ohio, for respondent.
PER CURIAM.


1
Pursuant to joint motion of counsel, and stipulation approved by this Court on or about October 31, 1949.


2
It is now ordered that the decision of the Tax Court in this cause be and the same is reversed and the cause remanded for further proceedings consistent with the opinion filed June 2, 1950 in the case of Miller v. Commissioner of Internal Revenue, 6 Cir., 183 F.2d 246.